Detailed action
Summary
1. The office action is in response to the application filed on 3/11/2021.
2. Claims 1-21are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art of record fails to disclose or suggest wherein said feedforward circuit is configured to generate said feedforward voltage based on a voltage differential that represents a difference between said first current sense voltage and said second current sense voltage; and wherein said PWM latch is configured to alternately turn on and off said high-side and low-side switches based on said feedforward voltage.

Dependent claims 2-7 are allowable by virtue of their dependency.

Regarding claim 8. The prior art of record fails to disclose or suggest wherein said feedforward circuit is configured to generate said feedforward voltage based on a voltage differential that represents a difference between said first current sense voltage and said second current sense voltage; and wherein said PWM latch is configured to alternately turn on and off said high-side and low-side switches, respectively, based on said feedforward voltage.

Dependent claims 9-14 are allowable by virtue of their dependency.

Regarding claim 15. The prior art of record fails to disclose or suggest wherein said feedforward circuit is configured to generate said feedforward voltage based on a voltage differential that represents a difference between said first current sense voltage and said second current sense voltage; and wherein said PWM latch is configured to alternately turn on and off said high-side and low-side switches, respectively, based on said feedforward voltage.

Dependent claims 16-21 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210099080 Chen disclose inductor current emulator circuit and inductor current emulation method.
US 2014239925 Tanabe et al. disclose inductor current emulation circuit for switching converter.
US 20100207594 DAVOUDI et al. disclose auto tuning power supply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838